Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Office of Mental Retardation and Developmental Disabilities, dated March 2, 1984, which, after a hearing, approved the establishment of a community residential facility at the location desired by respondents, rather than at the alternative site proposed by petitioner.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
We find that the record contains substantial evidence to support a finding that the alternative site proposed by petitioner for a community residential facility was not the superior site, and as such, we must confirm the determination (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; Matter of Stork Rest, v Boland, 282 NY 256). In addition, the fact that the determination was not rendered within 30 days of the hearing, pursuant to Mental Hygiene Law § 41.34 (c) (5), does not require annulment of that determination. We have previously held that the 30-day time requirement was directory rather than mandatory, and at least in cases such as this one in which there was no undue delay, the determination will not be annulled on that ground (see, Town of Pleasant Val. v Wassaic *761Developmental Disabilities Servs. Off., 92 AD2d 543). Lazer, J. P., Bracken, O’Connor and Brown, JJ., concur.